Citation Nr: 1230228	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-18 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation, Pension, and Accrued Benefits based on status as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to April 1983.  His awards and decorations include the Purple Heart and the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In a June 2009 substantive appeal, the Appellant requested a hearing before the Board.  She, through her authorized representative, submitted a June 2012 written statement withdrawing her request for a hearing.  The request for a hearing is considered withdrawn.  38 C.F.R. § 20.704.  She did provide testimony at an October 2010 hearing before a Decision Review Officer.  A transcript of that hearing has been associated with the record and reflects that appropriate colloquies were conducted in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  


FINDINGS OF FACT

1.  The Veteran separated from service in April 1983.

2.  The Appellant and the Veteran married in December 2007, and had no children. 

3.  The Appellant was the lawful spouse of the Veteran at the time of his death in April 2008.



CONCLUSION OF LAW

The criteria for entitlement to VA survivor's benefits have not been met based on the duration of the Appellant's marriage to the Veteran.  38 U.S.C.A. §§ 101(3), 103, 532(d), 534(c), 536(c), 541(e), 541(f), 1102, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Here, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The Veteran served on active duty with the Navy from February 1961 to April 1983.  He was awarded the Purple Heart, the Combat Action Ribbon, and other awards for his service.  He died in April 2008.  At the time of the Veteran's death, service connection was in effect for coronary artery disease with myocardial infarction status post stent and bypass surgery, early renal failure, posttraumatic stress disorder (PTSD), peripheral vascular disease of the bilateral legs, cataracts, residuals of cerebral vascular accident, and diabetes mellitus.  He was also in receipt of special monthly compensation based on housebound criteria.  An Illinois death certificate shows that he was married at the time of his death.  His wife (the appellant) seeks benefits as his unremarried surviving spouse.

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

The claims file contains a valid marriage certificate showing that the Appellant and the Veteran wed in the State of Illinois in December 2007.  Lay statements reflect that they lived together continuously from the date of the marriage and that the Appellant has not remarried or held herself out openly as the spouse of another person.  Pursuant to 38 C.F.R. §§ 3.1(j), 3.50(b), the Appellant is recognized as the Veteran's surviving spouse.  She submitted a claim for survivor's benefits in April 2008.  An August 2008 rating decision granted entitlement to service connection for the Veteran's cause of death, but she was informed in an accompanying letter that her claim for survivor's benefits was denied because she was not an eligible claimant based on the timing and duration of her marriage.




38 C.F.R. § 3.54 defines the marriage dates permitting eligibility for Dependency and Indemnity Compensation, Survivor's Pension, and Accrued Benefits as follows:

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation if the marriage to the veteran occurred before or during his or her service or, if married to him or her after his or her separation from service, before the applicable date stated in his section.

(a) Pension. Death pension may be paid to a surviving spouse who was married to the veteran:

(1) One year or more prior to the veteran's death, or

(2) For any period of time if a child was born of the marriage, or was born to them before the marriage, or

(3) Prior to the applicable delimiting dates, as follows:

(i) Civil War-June 27, 1905.

(ii) Indian wars-March 4, 1917.

(iii) Spanish-American War-January 1, 1938.

(iv) Mexican border period and World War I-December 14, 1944.

(v) World War II-January 1, 1957.

(vi) Korean conflict-February 1, 1965.

(vii) Vietnam era-May 8, 1985.

(viii) Persian Gulf War-January 1, 2001.

(b) Compensation. Death compensation may be paid to a surviving spouse who, with respect to date of marriage, could have qualified as a surviving spouse for death compensation under any law administered by the Department of Veterans Affairs in effect on December 31, 1957, or who was married to the veteran:

(1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the veteran's death was incurred or aggravated, or

(2) One year or more, or

(3) For any period of time if a child was born of the marriage, or was born to them before the marriage.

(c) Dependency and indemnity compensation. Dependency and indemnity compensation payable under 38 U.S.C. 1310(a) may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran:

(1) Before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or

(2) For 1 year or more, or

(3) For any period of time if a child was born of the marriage, or was born to them before the marriage.

(d) Child born. The term child born of the marriage means a birth on or after the date of the marriage on which the surviving spouse's entitlement is predicated. The term born to them before the marriage means a birth prior to the date of such marriage. Either term includes a fetus advanced to the point of gestation required to constitute a birth under the law of the jurisdiction in which the fetus was delivered.

(e) More than one marriage to veteran. For periods commencing on or after January 1, 1958, where a surviving spouse has been married legally to a veteran more than once, the date of the original marriage will be used in determining whether the statutory requirement as to date of marriage has been met.

As noted above, the Appellant married the Veteran in the State of Illinois in December 2007.  Although she stated on the record at an October 2010 hearing before a Decision Review Officer that she had lived with the Veteran prior to marrying so they were "together for nine months," there is no evidence that she meets the criteria of having been married to the Veteran for one (1) year or more.  38 C.F.R. § 3.54(a)(1), (b)(2), (c)(2). 

First, the appellant has not alleged, and the record does not reflect, that she and the Veteran had been married at any prior time so 38 C.F.R. § 3.54(e) cannot be applied in determining statutory requirements. 

As the Appellant's marriage to the Veteran took place in 2007, it did not occur prior to any of the applicable delimiting dates of 38 C.F.R. § 3.54(a)(3) that would afford her eligibility for pension. 

Further, the appellant has not alleged, and the record does not reflect, that any child was born of the marriage such that would provide eligibility for pension, compensation, or dependency and indemnity compensation.  38 C.F.R. § 3.54(a)(2), (b)(3), (c)(3), (d). 

Additionally, because the Veteran and the Appellant married more than 15 years after he separated from service, she is not eligible for compensation or dependency and indemnity compensation under § 3.54(b)(1), (c)(1).

Finally, the appellant asserts that the Veteran traveled from Washington to Illinois on several occasions to meet her and ultimately to propose to her and live with her.  From the information provided, the entire relationship occurred within the State of Illinois.  The State of Illinois does not recognize common law marriage within the State of Illinois.  See generally 750 ILCS 5/214.  Thus, the Board must determine that the date of marriage occurred as stated on the official marriage license.

Unfortunately, the Board must conclude that the Appellant is not eligible for survivor's benefits as an unremarried surviving spouse as a matter of law.  State records of marriage show that she was married to the Veteran at the time of his death, but, based on the timing and duration of the marriage, she does not qualify for any benefits pursuant to 38 C.F.R. § 3.54. 

The Appellant has contended that she should be awarded benefits on an equitable basis because the Veteran's death, claimed as the result of complications from a motor vehicle accident, was untimely and unforeseeable.  Although the Board is sympathetic to the Appellant, it is bound by the law made applicable by statute, regulations, and the precedential decisions of the appellate courts; the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet.App. 416, 425 (1994).  The authority to award equitable relief under § 503(a) is committed to the discretion of the Secretary, and the Board is without jurisdiction to consider that which is solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996). 

Where the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis, 6 Vet. App. 426 (1994). 

[Continued on next page.]





ORDER

Entitlement to Dependency and Indemnity Compensation, Pension, and Accrued Benefits based on status as the Veteran's surviving spouse is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


